Order entered January 29, 2020




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01435-CV

                    IN THE INTEREST OF C.B. AND B.B., CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-18314

                                           ORDER
       The reporter’s record in this appeal has not been filed because appellant has not paid for

it. By letter dated January 9, 2020, we directed appellant to file, within ten days, written

verification he was entitled to proceed without payment of costs or had paid or made

arrangements to pay for the reporter’s record. Although we cautioned appellant that failure to

comply could result in the appeal being submitted without the reporter’s record, appellant has not

complied. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal submitted without

the reporter’s record. See id.

       In accordance with our January 2, 2020 letter concerning appellant’s brief, we further

ORDER appellant’s amended brief be filed no later than February 28, 2020.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE